Case: 6:09-cr-00001-KKC-HAI Doc #: 157 Filed: 07/13/20 Page: 1 of 1 - Page ID#: 466




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                      AT LONDON

 UNITED STATES OF AMERICA,                     )
                                               )      CRIMINAL NO. 6:09-1-KKC
                Plaintiff,                     )
        v.                                     )
                                               )      ORDER
 JEREMY OWENS,                                 )
                                               )
                Defendant.                     )


                                            ** ** ** ** **

        This matter is before the Court on a recommended disposition in which the magistrate

 judge makes certain recommendations regarding the defendant’s admitted violations of the terms

 of his supervised release (DE 155). No party has filed objections to the recommendation and the

 defendant has waived his right to appear before the district judge and to make a statement and

 present mitigating information (DE 156).

        Accordingly, the Court hereby ORDERS that the recommended disposition is

 ADOPTED as the Court’s opinion. The Court will enter a judgment consistent with the

 recommendation.

        This 13th day of July, 2020.
